FILED
                            NOT FOR PUBLICATION                             NOV 12 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EMMANUEL MANDUJANO                               No. 12-72843
DOMINGUEZ,
                                                 Agency No. A089-858-461
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 23, 2015
                            San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.


      Emmanuel Mandujano Dominguez, a native and citizen of Mexico, petitions

for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing

his appeal from the Immigration Judge’s (“IJ”) denial of his applications for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
asylum, withholding of removal, protection under the Convention Against Torture

(“CAT”), and voluntary departure.

1.    Substantial evidence supports the BIA’s determination that Dominguez’s

asylum application was time-barred and that he failed to demonstrate extraordinary

or changed circumstances excusing his late filing. See 8 U.S.C. § 1158(a)(2)(D); 8

C.F.R. § 208.4(a).

2.    We agree with the BIA that Dominguez has not established eligibility for

withholding of removal under 8 U.S.C. § 1231(b)(3) on the basis of his

membership in a particular social group or political opinion. Even assuming that

Dominguez’s family constituted a protected social group, Dominguez failed to

show a “clear probability” of future persecution based on his family membership.

INS v. Stevic, 467 U.S. 407, 429-30 (1984). His alternative proposed protected

social group, Mexican men returning from the United States, is foreclosed by our

opinion in Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010).

Dominguez failed to produce evidence of political opinion before the IJ.

3.    Dominguez’s CAT claim is also without merit. As the BIA concluded, he

did not show that it is more likely than not that he would face torture by or with the

acquiescence of the Mexican government. See 8 C.F.R. § 1208.18(a)(1)-(2).




                                          2
4.    This court lacks jurisdiction to review the BIA’s dismissal of the IJ’s

discretionary denial of voluntary departure. See 8 U.S.C. § 1229c(f). Accordingly,

that claim is dismissed.

      Petition DENIED in part and DISMISSED in part.




                                          3